10 U.S. 329
6 Cranch 329
3 L.Ed. 239
THE SCHOONER RACHELv.THE UNITED STATES.
February Term, 1810

1
THIS was an appeal from the sentence of the district court of the United States for the district of Orleans, which condemned the schooner Rachel for having traded with certain prohibited ports of St. Domingo, contrary to the act of congress.


2
The sentence of condemnation was passed, and the vessel sold, and the proceeds paid over to the United States, while the act was in force. The act had since expired. It was a case within the principle decided at last term, in the case of Yeaton and Young v. The United States, but it having been made a question whether the sale and payment over of the money did not prevent the operation of that principle, and there being also a question of jurisdiction, the cause stood over to this term for consideration.


3
The general question of jurisdiction of that court having been settled at this term in the case of Serre and Laralde v. Pitot and others, and the fact of the sale and payment over of the money being admitted,Martin and P. B. Key, for the claimants, prayed the court to direct that the proceeds should be paid over to the claimants.


4
But the court said that it was a matter to be left to the consideration of the court below. This court will only make a general order for restitution of the property condemned.